DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim limitations “a video interface configured to receive, a signal interface configured to receive” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “video interface, signal interface” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: [0063] Processes and methods associated with various embodiments, acts thereof and various embodiments and variations of these methods and acts, individually or in combination, may be defined by computer-readable signals tangibly embodied on a computer-readable medium, for example, a non-volatile recording medium, an 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056).

In regards to claim 1, Angel teaches a system for tracking a participant comprising:
	a video interface configured to receive at least one video stream from a plurality of cameras (See for example FIG. 1 and 2 wherein the camera control device receives at least one video stream from a plurality of cameras);
	a signal interface configured to receive a time-of-day value and an identifier of the participant (See ¶0083 and FIG. 1 wherein the object tracking device and camera control device receive at least location and ID of the object as well as timing of the object; also see ¶0139-0144 for more information on values retreived);
	at least one processor (See for example ¶0219-0221 wherein a processor may be taught as part of the devices used in various units); and
	a memory storing instructions that when executed by the at least one processor (See ¶0219-0221) cause the at least one processor to:
		receive, from the signal interface, the time-of-day value and the identifier of the participant (See ¶0083 as described above);
		locate the participant in a first video stream from a first camera in the plurality of cameras (See ¶0083 as described above);
		control an action of the first camera based on the location of the participant in the first video stream (See ¶0068);
		based at least in part on the time-of-day value and the identifier of the participant, locate the participant in a second video stream from a second camera in the plurality of cameras (See 
		control an action of the second camera based on the location of the participant in the second video stream (See ¶0079); and
		generate a compiled video stream of the participant from at least the first video stream and the second video stream (See ¶0082-0083 and 0086-0089).

In regards to claim 2, Angel teaches the system of claim 1, wherein the signal interface is a virtual serial port configured to receive a clock signal from a serial port of a timing device (See ¶0159 and 0180).

In regards to claim 3, Angel teaches the system of claim 1, wherein the action of the first camera is a controlled pan, tilt, and/or zoom of the first camera; or
	the action of the first camera changing between a display on mode and a display off mode of the camera (See ¶0066).

In regards to claim 6, Angel teaches the system of claim 1, wherein the instructions when executed by the at least one processor further cause the processor to:
	detect a start of an event from a first image of the at least one video stream; and/or
	detect an end of the event from a second image of the at least one video stream (See ¶0115).

In regards to claim 7, Angel teaches the system of claim 1, wherein the instructions when executed by the at least one processor further cause the processor to:


In regards to claim 8, Angel teaches the system of claim 1, wherein the instructions when executed by the at least one processor further cause the processor to:
	transmit the compiled video stream of the participant to a server (See ¶0139-0146 in view of FIG. 15).

In regards to claim 9, Angel teaches the system of claim 1 wherein the instructions when executed by the at least one processor further cause the processor to:
	overlay at least one graphical element over the compiled video stream, wherein the at least one graphical element displays information about the participant and/or a performance of the participant (See ¶0086-0089).

In regards to claims 11-13 and 16-19, the claims are rejected under the same basis as claims 1-3 and 6-10 by Angel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Zhou et al. (“Zhou”) (U.S. PG Publication No. 2021/0133996).

In regards to claim 4, Angel fails to teach the system of claim 3, wherein the instructions when executed by the at least one processor further cause the processor to: detect the participant in a frame of the first video stream; generate a bounding box around the detected participant in the first frame; determine pan, tilt, and/or zoom parameters to center the bounding box and the participant in a subsequent frame; detect the participant in a second frame of the first video stream; and send a command to the first camera to implement the controlled pan, tilt, and/or zoom of the first camera according to the determined pan, tilt, and/or zoom parameters.
	In a similar endeavor Zhou teaches detect the participant in a frame of the first video stream (See ¶0071 wherein the ROI [participant] may be identified by a bounding box between a plurality of frames, from which vectors may be calculated);
	generate a bounding box around the detected participant in the first frame (See ¶0071);
	determine pan, tilt, and/or zoom parameters to center the bounding box and the participant in a subsequent frame (See ¶0071);
	detect the participant in a second frame of the first video stream (See ¶0071 in view of FIG. 1 and 2 of Angel wherein there are multiple cameras within the system for viewing objects or persons of interest); and
	send a command to the first camera to implement the controlled pan, tilt, and/or zoom of the first camera according to the determined pan, tilt, and/or zoom parameters (See ¶0071).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Zhou into Angel because it allows for the 

In regards to claim 14, the claim is rejected under the same basis as claim 4 by Angel in view of Zhou. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Zhou et al. (“Zhou”) (U.S. PG Publication No. 2021/0133996) and Courtney (EP 0967584).

In regards to claim 5, Angel fails to teach the system of claim 4, wherein the instructions when executed by the at least one processor further cause the processor to: provide the first frame of the first video stream as a low-resolution image; determine coordinates of the participant in the low-resolution image; calculate a size and a position of the participant in the low-resolution image; and generate the bounding box around the detected participant based on the calculated size and position of the participant.
           In a similar endeavor Courtney teaches provide the first frame of the first video stream as a low-resolution image (See ¶0025-0041);
	determine coordinates of the participant in the low-resolution image (See ¶0025-0041);
	calculate a size and a position of the participant in the low-resolution image (See ¶0025-0041); and
	generate the bounding box around the detected participant based on the calculated size and position of the participant (See ¶0025-0041).


In regards to claim 15, the claim is rejected under the same basis as claim 5 by Angel in view of Zhou and Courtney. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (“Angel”) (U.S. PG Publication No. 2018/0070056) in view of Marchese (U.S. PG Publication No. 2016/0105634).

In regards to claim 10, Angel fails to teach the system of claim 1 wherein the instructions when executed by the at least one processor further cause the processor to: detect a predetermined period of a lack of progress of the participant; categorize the detection as a Did Not Finish (DNF) event; and generate the compiled video beginning at the time-of-day value and ending at the detection of the DNF event.
	In a similar endeavor Marchese teaches detect a predetermined period of a lack of progress of the participant (See ¶0051 wherein for example the recording of a streaming video may be stopped when motion is no longer detected);
	categorize the detection as a Did Not Finish (DNF) event (See ¶0051 as described above); and
	generate the compiled video beginning at the time-of-day value and ending at the detection of the DNF event (See ¶0051 in view of FIG. 2-7 wherein the videos and events may be compiled together in various manners).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR

Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483